Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 1 of 7 Page ID #:1688




  1 JONATHAN C. McCAVERTY (State Bar No. 210922)
    Principal Deputy County Counsel
  2 jmccaverty@counsel.lacounty.gov
  3 OFFICE OF THE COUNTY COUNSEL
    General Litigation Division
  4 500 West Temple Street, Suite 468
    Los Angeles, California 90012
  5 Telephone: (213) 974-1828
    Facsimile: (213) 626-7446
  6
  7 Attorneys for Defendant
    LOS ANGELES COUNTY SHERIFF’S
  8 DEPARTMENT
  9
 10 LOUIS R. MILLER (State Bar No. 54141)
    smiller@millerbarondess.com
 11 MIRA HASHMALL (State Bar No. 216842)
    EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
 12 MILLER BARONDESS, LLP
    1999 Avenue of the Stars, Suite 1000
 13 Los Angeles, California 90067
 14 Telephone: (310) 552-4400
    Facsimile: (310) 552-8400
 15
    Attorneys for Defendants
 16 COUNTY OF LOS ANGELES, LOS ANGELES COUNTY FIRE DEPARTMENT,
 17 JOEY CRUZ, RAFAEL MEJIA, MICHAEL RUSSELL, and RAUL VERSALES
 18
                          UNITED STATES DISTRICT COURT
 19
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 20
 21 VANESSA BRYANT,                          CASE NO. 2:20-cv-09582-JFW-E
 22              Plaintiff,                  NOTICE OF RELATED CASES
 23
           v.                                Assigned to Hon. John F. Walter and
 24                                          Magistrate Judge Charles F. Eick
      COUNTY OF LOS ANGELES, et al.,
 25
 26              Defendants.

 27
 28

                                 NOTICE OF RELATED CASES
Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 2 of 7 Page ID #:1689




  1                                NOTICE OF RELATED CASES
  2              Pursuant to Local Rule 83-1.3.2, Defendants hereby notify the Court that
  3 there is a new related case pending in this District: Altobelli, et al. v. County of Los
  4 Angeles, et al. (Case No. 2:21-cv-04663-CAS-DFM). Altobelli is assigned to Hon.
  5 Christina A. Snyder and Magistrate Judge Douglas F. McCormick.
  6              Altobelli arises from the same events as the Bryant, Chester, and Mauser1
  7 cases, calls for adjudication of the same questions of law and fact, and would entail
  8 substantial duplication of labor if heard by a different judge. Indeed, the four cases
  9 (Bryant, Chester, Mauser, and Altobelli) are nearly identical. All four contain a
 10 Monell claim, a negligence claim, and an invasion of privacy claim. All four allege
 11 that Plaintiffs have been harmed by the handling of accident site photographs from
 12 the tragic January 26, 2020 helicopter crash that killed nine individuals.
 13              Defendants in the four cases are all represented by the same, undersigned
 14 counsel. Plaintiffs in the four actions pending in this District are represented by the
 15 following counsel:
 16
 17       Bryant v. County of Los Angeles, et al.       Luis Li
 18       (Case No. 2:20-cv-09582-JFW-E)                Craig Jennings Lavoie
                                                        Jennifer Bryant
 19                                                     Mari T. Saigal
 20                                                     MUNGER, TOLLES & OLSON LLP
                                                        Tel.: (213) 683-9100
 21                                                     Fax: (213) 687-3702
 22                                                     Email: luis.li@mto.com;
                                                        craig.lavoie@mto.com;
 23                                                     jennifer.bryant@mto.com;
 24                                                     mari.saigal@mto.com
 25
 26   1
     Bryant v. County of Los Angeles, et al. (Case No. 2:20-cv-09582-JFW-E), Chester,
 27 et al. v. County of Los Angeles, et al. (Case No. 2:20-cv-10844-JFW-E), Mauser, et
 28 al. v. County of Los Angeles, et al. (Case No. 2:21-cv-00497-JFW-E).
      519454.1
                                                    2
                                        NOTICE OF RELATED CASES
Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 3 of 7 Page ID #:1690




  1    Chester, et al. v. County of Los Angeles,       Jerome M. Jackson
  2    et al.                                          Tel.: (310) 726-4199
       (Case No. 2:20-cv-10844-JFW-E)                  Email: jmjlaw@aol.com
  3
       Mauser, et al. v. County of Los Angeles,        Brian J. Panish
  4    et al.                                          Kevin R. Boyle
  5    (Case No. 2:21-cv-00497-JFW-E)                  Spencer R. Lucas
                                                       Marguerite S. Sanvictores
  6                                                    PANISH SHEA & BOYLE LLP
  7                                                    Tel.: (310) 477-1700
                                                       Fax: (310) 477-1699
  8                                                    Email: panish@psblaw.com;
  9                                                    boyle@psblaw.com;
                                                       lucas@psblaw.com;
 10                                                    sanvictores@psblaw.com
 11    Altobelli, et al. v. County of Los              Brian J. Panish
 12    Angeles, et al.                                 Kevin R. Boyle
       (Case No. 2:21-cv-04663)                        Spencer R. Lucas
 13                                                    Marguerite S. Sanvictores
 14                                                    PANISH SHEA & BOYLE LLP
                                                       Tel.: (310) 477-1700
 15                                                    Fax: (310) 477-1699
 16                                                    Email: panish@psblaw.com;
                                                       boyle@psblaw.com;
 17                                                    lucas@psblaw.com;
 18                                                    sanvictores@psblaw.com
 19
      DATED: June 15, 2021                  MILLER BARONDESS, LLP
 20
 21
 22                                         By:    /s/ Mira Hashmall
 23                                                MIRA HASHMALL
 24                                                Attorneys for Defendants
                                                   COUNTY OF LOS ANGELES and LOS
 25                                                ANGELES COUNTY FIRE
 26                                                DEPARTMENT

 27
 28
      519454.1
                                                   3
                                      NOTICE OF RELATED CASES
Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 4 of 7 Page ID #:1691




  1 DATED: June 15, 2021              OFFICE OF COUNTY COUNSEL
  2
  3
                                      By:   /s/ Jonathan C. McCaverty
  4
                                            JONATHAN C. McCAVERTY
  5                                         Attorneys for Defendant
                                            LOS ANGELES COUNTY SHERIFF’S
  6
                                            DEPARTMENT
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      519454.1
                                            4
                                 NOTICE OF RELATED CASES
Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 5 of 7 Page ID #:1692




  1                           CERTIFICATE OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
           At the time of service, I was over 18 years of age and not a party to this
  4 action. I am employed in the County of Los Angeles, State of California. My
    business address is 1999 Avenue of the Stars, Suite 1000, Los Angeles, CA 90067.
  5
  6        On June 15, 2021, I served true copies of the following document(s)
    described as:
  7
    NOTICE OF RELATED CASES
  8
  9 on the interested parties in this action as follows:
 10                         SEE ATTACHED SERVICE LIST
 11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
 12 the document(s) with the Clerk of the Court by using the CM/ECF system.
    Participants in the case who are registered CM/ECF users will be served by the
 13 CM/ECF system. Participants in the case who are not registered CM/ECF users will
 14 be served by mail or by other means permitted by the court rules.
 15       BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
 16 the document(s) to be sent from e-mail address aransom@millerbarondess.com to
    the persons at the e-mail addresses listed in the Service List. I did not receive,
 17 within a reasonable time after the transmission, any electronic message or other
 18 indication that the transmission was unsuccessful.
 19       I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office
 20 of a member of the bar of this Court at whose direction the service was made.
 21
          Executed on June 15, 2021, at Los Angeles, California.
 22
 23
 24
                                               Angelica R. Ransom
 25
 26
 27
 28
      519454.1
                                   NOTICE OF RELATED CASES
Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 6 of 7 Page ID #:1693




  1                                  SERVICE LIST
                          Bryant v. County of Los Angeles, et al.
  2
                                    and related cases
  3
      BY CM/ECF NOTICE OF ELECTRONIC FILING
  4
      Luis Li                       Attorneys for Plaintiff
  5   Craig Jennings Lavoie         VANESSA BRYANT
      Mari T. Saigal
  6
      Jennifer L. Bryant            Tel.: (213) 683-9100
  7   MUNGER, TOLLES & OLSON LLP    Fax: (213) 687-3702
      350 South Grand Avenue        Email: luis.li@mto.com;
  8
      50th Floor                    craig.lavoie@mto.com;
  9   Los Angeles, CA 90071-3426    mari.saigal@mto.com;
 10                                 jennifer.bryant@mto.com;
                                    denise.olguin@mto.com;
 11                                 jennifer.galindo@mto.com;
 12                                 marilyn.ogaldez@mto.com;
                                    myrna.perez@mto.com;
 13                                 michelle.godfrey@mto.com;
 14                                 kelly.whitfield@mto.com

 15 Jonathan C. McCaverty                     Attorneys for Defendants
    Principal Deputy County Counsel           LOS ANGELES COUNTY SHERIFF’S
 16 OFFICE OF COUNTY COUNSEL                  DEPARTMENT and ALEX
 17 General Litigation Division               VILLANUEVA
    500 West Temple Street, Suite 468
 18 Los Angeles, CA 90012                     Tel.: (213) 974-1828
 19                                           Fax: (213) 626-7446
                                              Email:
 20                                           jmccaverty@counsel.lacounty.gov;
 21                                           eliao@counsel.lacounty.gov
 22
 23
 24
 25
 26
 27
 28
      519454.1
                                 NOTICE OF RELATED CASES
Case 2:20-cv-09582-JFW-E Document 87 Filed 06/15/21 Page 7 of 7 Page ID #:1694




  1 BY EMAIL OR ELECTRONIC TRANSMISSION
    Brian J. Panish              Attorneys for Plaintiffs MATTHEW
  2
    Kevin R. Boyle               MAUSER, an individual and as
  3 Spencer R. Lucas             Successor in Interest to CHRISTINA
    Marguerite S. Sanvictores    MAUSER; P.M., a minor, by and
  4
    PANISH SHEA & BOYLE LLP      through her Guardian MATTHEW
  5 11111 Santa Monica Boulevard MAUSER; T.M., a minor, by and
    Suite 700                    through his Guardian MATTHEW
  6
    Los Angeles, CA 90025        MAUSER; and I.M., a minor, by and
  7                              through her Guardian MATTHEW
                                 MAUSER
  8
  9                                          And for Plaintiffs JOHN JAMES
 10                                          ALTOBELLI, an individual and as
                                             Successor in Interest to ALYSSA
 11                                          ALTOBELLI and JOHN ALTOBELLI;
 12                                          and ALEXIS ALTOBELLI, an individual
                                             and as Successor in Interest to ALYSSA
 13                                          ALTOBELLI, JOHN ALTOBELLI and
 14                                          KERI ALTOBELLI

 15                                          Tel.: (310) 477-1700
 16                                          Fax: (310) 477-1699
                                             Email: panish@psblaw.com;
 17                                          boyle@psblaw.com; lucas@psblaw.com;
 18                                          sanvictores@psblaw.com

 19 Jerome M. Jackson                        Attorneys for Plaintiffs
    JEROME M JACKSON LAW OFFICES             CHRISTOPHER L. CHESTER; R.C., a
 20 880 Apollo Street                        minor, by and through his Guardian Ad
 21 Suite 238                                Litem, CHRISTOPHER L. CHESTER;
    El Segundo, CA 90245                     and H.C., a minor, by and through his
 22
                                             Guardian Ad Litem, CHRISTOPHER L.
 23                                          CHESTER
 24
                                             Tel.: (310) 726-4199
 25                                          Fax: (310) 414-0486
                                             Email: jmjlaw@aol.com
 26
 27
 28
      519454.1
                                 NOTICE OF RELATED CASES
